DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the engaging members are locked in the engaging grooves" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, there are other mentioned grooves and members that are placed in the grooves.  It is unclear if these are the intended engaging grooves and engaging members and in view of the specification it appears these grooves/members are the same components but have different names in the claims.  This renders the claim indefinite.
For the purpose of examination, the Examiner is assuming the engaging members in the engaging grooves are the locking members and the locking grooves respectively.
Claims 2-9 incorporate this deficiency and are indefinite for similar reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0333829 A1 to Lee et al.
With respect to claim 1 Lee discloses, in Fig. 1-13, a driving device (paragraph 29-30) comprising: a housing (300) comprising an outer peripheral side wall and a top wall connected to a front side of the outer peripheral side wall, the top wall being provided with an opening allowing light to pass through (Fig. 1); and a base (100) supporting the housing on a rear side of the housing (Fig. 4 and paragraph 35); wherein, an inner peripheral surface of the outer peripheral side wall of the housing is provided with locking grooves (304 and 305) (paragraph 41 and 43), wherein the base is provided with side walls (105 and 104) protruding from a front side surface on the front side thereof in correspondence with the locking grooves of the outer peripheral side wall of the housing, the side walls being provided with locking members and the engaging members are locked in the engaging grooves (paragraph 41 and 43).
With respect to claim 2 Lee discloses, in Fig. 1-13, the driving device according to claim 1, further comprising: a magnet (400) disposed on the outer peripheral side wall (paragraph 32 and Fig. 1 and 4; where it can be seen that when assembled the magnet is disposed on the outer peripheral side wall via its mounting on base 100); a lens support disposed in the housing (paragraph 32); a spring (230) supporting the lens support on at least one of a front side and a rear side of the lens support (paragraph 38-39); and a coil (500) disposed on an outer peripheral side of the lens support (paragraph 32 and 34).
With respect to claim 6 Lee discloses, in Fig. 1-13, the driving device according to claim 1, wherein the front side surface of the base is provided with protruding tables (105 and 225) corresponding to each of corner portions of the housing (paragraph 41), the outer peripheral side wall of the housing is provided with step horizontal surfaces corresponding to the protruding tables (Fig. 4; where it can be seen that the side walls of housing 300 are notched at the bottom creating a step portion on the horizontal edge to the middle under the hole 304), and the step horizontal surfaces are adhered to the protruding tables (paragraph 41 and 43).
With respect to claim 8 Lee discloses, in Fig. 1-13, a camera device comprising the driving device according to claim 1 (paragraph 28).
With respect to claim 9 Lee discloses, in Fig. 1-13, an electronic apparatus comprising the camera device according to claim 8 (paragraph 28; where a camera module is also an electronic apparatus).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0355120 A1 to Yeo and US 8,508,647 to Murakami et al disclose additional camera modules that have housings and bases with grooves and locking members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

June 3, 2022